Citation Nr: 0810869	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as a residual of exposure to 
ionizing radiation, or exposure to coal dust, carbon 
tetrachloride, and/or hydrogen ammonia during active service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1947 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 2007 the appellant testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran asserts that he developed 
COPD as a result of exposure to chemicals during active 
service.  The evidence of record reveals a diagnosis of COPD 
dated 2004.  The veteran claims this is his initial diagnosis 
with the disability.  Furthermore, the evidence of record 
reveals that the veteran has a long history of smoking; 
however, the veteran has testified that he quit smoking in 
1980.  His assertion is that, because he quit smoking in 
1980, smoking is not the cause of his COPD, but chemical 
exposure during service is the cause of his COPD.  

In the alternate, the veteran claims that his COPD is related 
to exposure to ionizing radiation during service; however, 
COPD is not a radiogenic disease, and the veteran has 
submitted no evidence linking the current lung disorder to 
any alleged radiation exposure.  

The veteran has submitted private medical records which 
appear to link the veteran's current COPD to military 
service, based solely on his report of exposure to chemicals 
during service.  This evidence appears to meet the very low 
threshold established by McLendon to require a VA examination 
and medical nexus opinion.  Accordingly, such an examination 
should be conducted with respect to the veteran's claim for 
service connection for COPD.  

As noted above, veteran's active military service extended 
from August 1947 to August 1967.  The veteran retired from 
active service.  Accordingly, the veteran would have been 
eligible for medical treatment at service department medical 
facilities as a military retiree.  Review of the evidence of 
record reveals that there is no medical evidence covering the 
period of time from the veteran's retirement from active 
service in 1967, until a private treatment record dated 
August 2004, a period of almost four decades.  The veteran 
should be requested to provide information so that VA can 
obtain medical records from this period of time.  
Specifically, the veteran's post-service medical records from 
military medical facilities should be requested.  VA's duty 
to assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has received medical treatment 
since 1967.  Subsequently, and after 
securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the 
sources listed by the veteran which are 
not already on file.  The veteran 
should be requested to indicate which 
service department medical facilities 
he received medical treatment at as a 
military retiree for the period of time 
from 1967 to the present.  All 
information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already 
on file.  

2.  The veteran should be accorded a VA 
examination for lung disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
COPD and other respiratory disorders found 
to be present.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the medical evidence 
of record with emphasis on the October 
2006 private medical opinion from 
Dr. Schelbar.  

The examiner is requested to offer the 
following opinions as the etiology of the 
veteran's current COPD: 
a)	What is the most likely etiology of the 
veteran's current COPD?  
b)	Is it as least as likely as not (a 
50/50 probability or higher) that any 
current lung disorder, including COPD, 
is related to alleged in-service 
chemical exposure that would have ended 
in 1967.  With regard to both 
questions, please address the veteran's 
history of smoking that he reports 
ended in 1980.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the appellant's claim for service 
connection for COPD.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised of 
the importance of reporting for and fully participating in 
the VA examination, and that failure to do so may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

